United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1956
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Marco Antonio Castillo-Ramirez,      *
                                     *    [UNPUBLISHED]
           Appellant.                *
                                ___________

                             Submitted: June 7, 2007
                                Filed: June 13, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Marco Castillo-Ramirez appeals the 87-month sentence the district court1
imposed upon his guilty plea to conspiring to distribute and possess with intent to
distribute at least 500 grams of a mixture or substance containing methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1) and 846. Castillo-Ramirez’s counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
questioning the reasonableness of the sentence, which was at the low end of the
advisory Sentencing Guidelines range.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
        We conclude the sentence is not unreasonable. In determining the sentence, the
district court considered Castillo-Ramirez’s Guidelines imprisonment range, along
with other 18 U.S.C. § 3553(a) factors. See United States v. Booker, 543 U.S. 220,
261 (2005) (§ 3553(a) factors will guide reasonableness review). Moreover, nothing
in the record suggests the district court failed to consider a relevant factor that should
have received significant weight, gave significant weight to an improper or irrelevant
factor, or considered only appropriate factors but in weighing those factors committed
a plain error of judgment. See United States v. Haack, 403 F.3d 997, 1003-04 (8th
Cir. 2005) (reasonableness of sentence reviewed for abuse of discretion; defining
ways in which abuse of discretion may occur).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and
we affirm.
                        ______________________________




                                           -2-